      Case 1:20-cv-01283-LO-JFA Document 2 Filed 10/30/20 Page 1 of 1 PageID# 7

                              UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF VIRGINIA
FERNANDO GALINDO                                                                                 MARK S. DAVIS
 CLERK OF COURT                                                                                   CHIEF JUDGE




                                 Acknowledgement of Receipt

    The court is in receipt of your complaint/petition. The case has been assigned as outlined below. Please
    make sure to include this case number on all future filings and correspondence made in connection with
    this matter. Your complaint/petition was submitted without the required filing fee of $400.00 or an In
    Forma Pauperis Application. Please submit either a check or money order made payable to the Clerk of
    Court OR the enclosed IFP application completely filed out and signed. Please ensure that you place the
    case number listed below on your form of payment or IFP.




                   Caption:         LaRue v Experian Information Solutions, Inc.




                   Case Number:     1:20cv1283




              Please mail future filings and correspondence made in connection with this matter to:


                                   Albert V. Bryan United States Courthouse
                                            401 Courthouse Square
                                            Alexandria, VA 22314




                                             www.vaed.uscourts.gov
ALEXANDRIA (703) 299-2100  NEWPORT NEWS (757) 247-0784  NORFOLK (757) 222-7205  RICHMOND (804) 916-2200
